THORNTON, J.,
dissenting.
Contrary to the majority, my examination of this record leads me to the conclusion that there has been a sufficient change of circumstances to warrant the modification allowed by the trial court. The evidence establishes that wife’s multiple sclerosis has grown progressively worse, her physical condition has deteriorated since the entry of the decree, she is no longer able to care for herself, walk or drive a car, and her condition is permanent and incurable. Further, her need for care has increased. As for husband, the evidence establishes that his financial circumstances have improved since the decree was entered through the increase of his income, the emancipation of the daughter, and the earnings of husband’s new wife.
ORS 107.135(l)(a) provides:
*304"The court has the power at any time after a decree of annulment or dissolution of marriage or of separation is granted, upon the motion of either party' and after service of notice on the other party in the manner provided by law for service of a summons, to:
"Set aside, alter or modify so much of the decree as may provide for the appointment and duties of trustees, for the custody, support and welfare of the minor children, or for the support of a party; * *
In McReynolds v. McReynolds, 24 Or App 891, 547 P2d 664 (1976), we pointed out that under the above provision a court of domestic relations has authority to extend the duration of support beyond the period called for in the original divorce decree.
In my view this is a proper case to extend the duration of support beyond the period called for in the original decree. I would therefore affirm the trial judge.